Citation Nr: 0630724	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to April 
1974 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2002, the Board remanded this case.  


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
written notification from the appellant that effectively 
withdrew his claim for special monthly compensation by reason 
of need for the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
examined given the veteran's expressed intention to withdraw 
the appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

Upon the veteran's case being returned to the Board after a 
March 2002 remand, the veteran's representative submitted an 
August 2006 letter asserting that the veteran wished to 
withdraw his appeal in its entirety as provided by 38 C.F.R. 
§ 20.204.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


